Citation Nr: 1137175	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2007, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is in the claims file.

In a decision dated in December 2009 the Board denied the claim for service connection for PTSD.  The Veteran then appealed the Board's decision to the Court of Appeals for Veterans' Claims (Court).  

In a Joint Motion for Remand filed in April 2011 the parties, citing Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011), requested that the 2009 Board decision be vacated and the matter remanded for a determination as to the credibility of the Veteran's allegations; and a determination as to whether the Veteran should be accorded a VA C&P examination.

In May 2011 the Court granted the parties' Motion.

Review of the record reveals that the Veteran has been diagnosed with psychiatric disorders other than PTSD, including major depressive disorder, and panic disorder with agoraphobia.  The issue of service connection for an acquired psychiatric disorder other than PTSD is accordingly referred back to the agency of original jurisdiction for appropriate action.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The appeal for service connection for PTSD is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Before a decision in this matter can be reached, further evidentiary development, as described below, is warranted.

The Veteran contends that he was sexually assaulted by a fellow recruit, a Recruit Petty Officer, during basic training.  He testified that he was 17 years old at the time, and naïve as to the ways of the world.  He added that the events transpired over a period of about 6 weeks.

In a letter dated in January 2007, the director of a VA PTSD Clinic Team advised that the Veteran had been an outpatient in the Vineland Veterans Affairs Outpatient Clinic PTSD Clinical Team program since May 23, 2003.  According to the director, a psychologist, the Veteran has PTSD.  He added that the "primary" traumatic incident was sexual assault by a Recruit Petty Officer upon the Veteran during boot camp.  Unfortunately, respective mental health treatment records and psychological test reports, if any, have not been associated with the claims file.  As these records may contain evidence germane to the issue of credibility, remand for the Veteran's mental health records is warranted.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA mental health records, including the reports of psychological testing, dating from 2003 to the present, from Vineland Outpatient Clinic in Vineland, New Jersey; and associate these records with the claims file.  

2.  After completion of the above and any other development deemed necessary, adjudicate the claim for service connection.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1), and accord him an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



